Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, Applicant claims “a first electrode active material layer”.  It is unclear if this is referring to the same “first electrode active material layer” defined in claim 1 and renders the claim indefinite.  Modifying this to “the first electrode active material layer” would overcome this rejection.
In claims 11 and 12, Applicant claims a “mixture density” and a “loading level”.  It is unclear what is mixed and what is loaded in these terms which renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2015/0188195) in view of Tomura (US 2017/0207482).
Regarding claims 1 and 2, Matsushita discloses an all-solid-state battery comprising: 
a plurality of first units (first units, 11, 12 see Fig. 17 which illustrates a plurality of them), each first unit of the plurality of first units comprising 

first electrode active material layers (11) formed on both surfaces of the first electrode current collector (see Fig. 16 where active material layers are on both sides of current collector 12); 
a plurality of second units (second units 22, 21), each second unit of the plurality of second units comprising 
a second electrode current collector (22, as depicted in annotated Fig. 17 below), 
second electrode active material layers formed on both surfaces of the second electrode current collector (see Figs. 16 and 17 where active material layers 21 are formed on both sides of the 2nd current collector), and 
solid electrolyte layers formed on the second electrode active material layers (see solid electrolyte layers 13 formed on the surface of the second electrode active material layers in Figs. 16 and 17); 
wherein the plurality of first units and the plurality of second units are alternately stacked (as depicted in Fig. 17); 
wherein the first electrode active material layers and the second electrode active material layers respectively abut on both surfaces of the solid electrolyte layers (as depicted in Figs. 16 and 17); and 
a plurality of third units (as illustrated in annotated Fig. 17 below), each third unit of the plurality of third units comprising a third electrode current collector (as annotated in the Figure below), and a third electrode active material layer (as illustrated in annotated in Fig. 17 below) formed on one surface of the third electrode current collector, wherein each third unit is located at an outermost position of the all-solid-state battery (see Fig. 17). 

Tomura also discloses a solid state battery (see abstract).
Tomura teaches a stack comprising a first electrode (1b), a second electrode (3b) and an electrolyte (2) in between the electrodes (see Fig. 10).  Tomura also discloses an insulator (3ax) that is located between the side portions of electrode 3b and the edge surface of electrode 1b.  Tomura teaches this insulator in order to minimize the risk of a short circuit between the two electrodes (paragraph 78).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the insulator of Tomura to the stack of Matsushita in order to minimize the risk of a short circuit between the first and second electrodes.

    PNG
    media_image1.png
    728
    848
    media_image1.png
    Greyscale

Regarding claim 3, Matsushita further discloses an area of at least one of the plurality of first units is greater than or equal to an area of at least one of the plurality of second units (see Fig. 16 which illustrates electrodes 11 larger than electrodes 21). 
Regarding claim 4, Matsushita further discloses at least one of the plurality of second units is placed on a central part of a first electrode active material layer so that the first electrode active material layer and a solid electrolyte layer are stacked to contact each other (see Fig. 17 where the second unit (22, 21) are centered on the first active material layer such that the overhang of the first active material layer is equal on each side). 
Regarding claim 5, Matsushita further discloses an area of a central part of a first electrode active material layer is greater than or equal to an area of at least one of the plurality of second units (lacking any description of this “area”, this limitation is very broad and is met by Matsushita as Matsushita teaches “an area” that is greater than or equal to the area of the second unit) 
Regarding claim 6, Matsushita further discloses a sum of thicknesses of one insulating member and another insulating member adjacent thereto is the same as a thickness of at least one of the plurality of second units (when the insulators of Tamura are combined in Matsushita, the thickness of the insulators will be the same as that of the second unit of Matsushita). 
Regarding claim 7, Matsushita, as modified by Tomura, further discloses the insulating members surround side surfaces of at least one of the plurality of second units (see Fig. 8 of Tomura where insulator 3ax surrounds the electrode). 
Regarding claim 9, Matsushita further discloses at least one of the plurality of first units is configured such that one first electrode current collector having a thickness of 4-20 µm is interposed between a pair of first electrode active material layers (see paragraph 70 which discloses the thickness of current collector 12 is 10-500 microns).  While Matsushita does not prima facie case of obviousness exists (see MPEP §2144.05(I)).
 Regarding claim 10, Matsushita further discloses at least one of the plurality of second units is configured such that one second electrode current collector having a thickness of 5-20 µm is interposed between a pair of second electrode active material layers. While Matsushita does not explicitly disclose the exact range, it does teach a range that overlaps the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2015/0188195) in view of Tomura (US 2017/0207482) as applied to claim 1 above, and further in view of Pflueger (US 2017/0214017).
Regarding claim 8, Matsushita is silent regarding the transparency of the insulation material.
Pflueger also discloses a battery system (see abstract).
Pflueger teaches utilizing a transparent insulator such that changes to the battery or cell damage can be diagnosed without disassembling the battery (paragraph 12).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the transparent insulation of Pflueger to the insulation of modified Matsushita .

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2015/0188195) in view of Tomura (US 2017/0207482) and Nishino (US 2014/0082931).
Regarding claims 13 and 14, Matsushita further discloses a method for manufacturing an all-solid-state battery, the method comprising: 
preparing at least one first unit (first units, 11, 12 see Fig. 17 which illustrates a plurality of them), each first unit comprising a first electrode current collector (12), and first electrode active material layers (11) formed on both surfaces of the first electrode current collector; 
preparing at least one second unit, each second unit comprising a second electrode current collector (22), second electrode active material layers (21) formed on both surfaces of the second electrode current collector (as depicted in Figs. 16 and 17), and solid electrolyte layers (13) formed on the second electrode active material layers; 
acquiring a battery structure by alternately stacking the first units and the second units (see Fig. 17 which shows a plurality of first and second units stack to produce a battery); and 
a plurality of third units (as illustrated in annotated Fig. 17 above), each third unit of the plurality of third units comprising a third electrode current collector (as annotated in the Figure above), and a third electrode active material layer (as illustrated in annotated in Fig. 17 above) formed on one surface of the third electrode current collector, wherein each third unit is located at an outermost position of the all-solid-state battery (see Fig. 17). 
Matsushita, however, does not explicitly disclose insulating members between edge parts of the first electrode active material layers and side surfaces of the second units
Tomura also discloses a solid state battery (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the insulator of Tomura to the stack of Matsushita in order to minimize the risk of a short circuit between the first and second electrodes.
Furthermore, Matsushita does not teach pressing the battery structure once the stacking first and second units is completed.
Nishino also discloses manufacturing a solid state battery (see abstract).
Nishino teaches that after assembly of the electrode stack, the stack is pressed between two plates (52) to hold the stack together (see paragraph 80 which discloses pressing/holding the stack together with bolts 51 and plate 52).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pressing step of Nishino to the method of modified Matsushita in order to hold the stacked electrodes together.
Regarding claim 15, Matsushita further discloses the battery structure is configured such that a second unit is placed on a central part of a first electrode active material layer and thus the first electrode active material layer and a solid electrolyte layer are stacked to contact each other (as depicted in Figs. 16 and 17 where the second unit 21,22 and solid electrolyte layer 13 is centered on the first active material layer). 
Regarding claim 16, Matsushita further discloses a sum of thicknesses of one insulating member and another insulating member adjacent thereto is the same as a thickness of at least 
Regarding claim 17, Matsushita, as modified by Tomura, further discloses the insulating members surround side surfaces of at least one of the plurality of second units (see Fig. 8 of Tomura where insulator 3ax surrounds the electrode). 

Claims 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 2014/0082931) in view of Tomura (US 2017/0207482).
Regarding claims 13 and 14, Nishino discloses a method for manufacturing an all-solid-state battery, the method comprising: 
preparing at least one first unit first units (4, 1, see Fig. 4b which illustrates a plurality of them), each first unit comprising a first electrode current collector (4), and first electrode active material layers (1) formed on both surfaces of the first electrode current collector (see Fig. 4b); 
preparing at least one second unit (2, 5, see Fig. 4b which illustrates a plurality of them), each second unit comprising a second electrode current collector (5), second electrode active material layers (2) formed on both surfaces of the second electrode current collector (as depicted in Fig. 4b), and solid electrolyte layers (3) formed on the second electrode active material layers; 
acquiring a battery structure by alternately stacking the first units and the second units (see Fig. 4b which shows a plurality of first and second units stack to produce a battery); and 
a plurality of third units (the top and bottom current collectors 4, 5 in Fig. 4b along with the adjacent active material layer 1, 2), each third unit of the plurality of third units comprising a third electrode current collector (4 or 5), and a third electrode active material layer (1 or 2) 
Nishino, however, does not explicitly disclose insulating members between edge parts of the first electrode active material layers and side surfaces of the second units
Tomura also discloses a solid state battery (see abstract).
Tomura teaches a stack comprising a first electrode (1b), a second electrode (3b) and an electrolyte (2) in between the electrodes (see Fig. 10).  Tomura also discloses an insulator (3ax) that is located between the side portions of electrode 3b and the edge surface of electrode 1b.  Tomura teaches this insulator in order to minimize the risk of a short circuit between the two electrodes (paragraph 78).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the insulator of Tomura to the stack of Nishino in order to minimize the risk of a short circuit between the first and second electrodes.
Regarding claim 19, Nishino further discloses the preparing the first units and the preparing the second units, the first units and the second units are not pressed (In Nishino, the pressing takes place after the electrode subassemblies are stacked (see paragraph 69 which discloses the pressing method is commenced after the battery element is assembled). 
Regarding claim 20, Nishino further discloses the pressing the battery structure is performed at a pressure of 250 to 500 MPa (see paragraph 73 which discloses a range that overlaps the claimed pressure range).  While, Nishino does not explicitly disclose the claimed range, it does teach a range that overlaps the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2015/0188195) in view of Tomura (US 2017/0207482) and Nishino (US 2014/0082931) as applied to claim 13 above, and further in view of Pflueger (US 2017/0214017).
Regarding claim 18, Matsushita is silent regarding the transparency of the insulation material.
Pflueger also discloses a battery system (see abstract).
Pflueger teaches utilizing a transparent insulator such that changes to the battery or cell damage can be diagnosed without disassembling the battery (paragraph 12).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the transparent insulation of Pflueger to the insulation of modified Matsushita in order to allow for changes/damage to the battery cells to be detected without fully disassembling the battery.

Relevant Prior Art not cited
US 2018/0294469
US 2020/0185779
US 2020/0259128

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725